Citation Nr: 1227737	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  09-29 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim for a disability rating greater than 10 percent for osteoarthritis of the right thumb.

In March 2011, the Veteran testified at a Travel Board hearing held at the RO before a Veterans Law Judge who subsequently retired from the Board.

In June 2011, the Board granted the Veteran's increased rating claim for osteoarthritis of the right thumb and remanded an inferred TDIU claim back to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In a July 2011 rating decision, the RO implemented the Board's June 2011 decision and assigned a higher 20 percent rating effective February 28, 2008, for the Veteran's service-connected osteoarthritis of the right thumb.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Unfortunately, as is explained below, the appeal is REMANDED again to the RO/AMC.  VA will notify the Veteran if further action is required on his part.


REMAND

As noted in the Introduction, the Veterans Law Judge who held the Veteran's March 2011 Travel Board hearing subsequently retired from the Board.  The Board notified the Veteran in July 2012 correspondence that the Veterans Law Judge who held his Board hearing in March 2011 had retired from the Board and he was entitled to a new Board hearing before a different Veterans Law Judge.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. §§ 20.707, 20.717.  In response, the Veteran asked for another Travel Board hearing.  Accordingly, the Board finds that, on remand, the Veteran should be scheduled for another Travel Board hearing at the RO.  38 U.S.C.A. § 7107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2011).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Schedule the Veteran for a Travel Board hearing at the RO.  A copy of the notice letter sent to the Veteran and his service representative concerning this hearing should be included in the claims file.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

